Citation Nr: 0713564	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-25 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to death pension benefits.

4.  Entitlement to accrued benefits.




WITNESSES AT HEARING ON APPEAL

Ex-Wife of Veteran; Daughter of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1972.  The veteran died on March [redacted], 2003.  This 
appeal was brought by an ex-spouse of the veteran on behalf 
of a minor child.  The record indicates that the child 
recently attained the age of 18.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating decision, the RO 
denied service connection for the cause of the veteran's 
death, entitlement to DIC under 38 U.S.C.A. § 1318, 
entitlement to death pension benefits, and entitlement to 
accrued benefits.  The appellant currently lives in Illinois.  
She testified before the undersigned Veterans Law Judge at a 
Travel Board hearing held in Chicago, Illinois.  A transcript 
of that hearing has been associated with the claims file.

The Board notes that the appellant was represented by the 
American Legion at the Board hearing.  The record, however, 
does not contain a signed VA Form 21-22, appointing the 
American Legion as the appellant's representative.

The instant appeal involves entitlement to death benefits.  
The Board notes that entitlement to death benefits based on 
the veteran's death are also sought by the veteran's 
surviving spouse.  The Board finds that there is sufficient 
evidence of record to grant service connection for the cause 
of the veteran's death.  The appeal must be remanded, 
however, to enable the RO to comply with contested claim 
procedures.  The Board is simultaneously issuing a remand in 
the appeal by the veteran's surviving spouse.  

In addition to the instant appeal from the veteran's ex-
spouse, the veteran's surviving spouse has claimed for 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 and these issues are also in appellate 
status.  All of the claims of these two appeals from separate 
claimants relate to entitlement to benefits based on the 
death of the veteran and all of the claims are dependent upon 
whether the surviving spouse or minor child has precedent 
entitlement to a benefit and/or would be affected by the 
granting of DIC benefits to another person.  Under these 
circumstances and since the contested claims procedures must 
be complied with, all of the claims must be remanded to 
comply with procedural due process of law.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The RO must comply with contested claim procedures and 
provide the appellant with copies of the pertinent 
regulations, including 38 C.F.R. § 19.100-19.102, 20.500-
20.504, and 20.713.  See also M21-1, Part IV, Chapter 5.  

The appellant should also be issued the law and regulations 
pertinent to the questions of whom is entitled to the granted 
death benefits and the exclusiveness of the DIC benefit based 
on a service-connected death, including 38 U.S.C.A. §§ 1311, 
1313 and  38 C.F.R. § 3.5 .  The appellant should also be 
issued the pertinent regulations regarding entitlement to 
death pension and accrued benefits, including 38 C.F.R. § 3.3 
and 3.1000.

In view of the foregoing, the claim is remanded to the RO for 
the following development:

1.  The appellant should be issued copies of the 
pertinent contested claim regulations, including 
38 C.F.R. § 19.100-19.102, 20.500-20.504, and 
20.713.

2.  The appellant should be issued the law and 
regulations pertinent to the questions of whom is 
entitled to granted benefits and the exclusiveness 
of the DIC benefit based on a service-connected 
death, including 38 U.S.C.A. §§ 1311, 1313; 
38 C.F.R. § 3.5 .  The appellant should also be 
issued the pertinent regulations regarding 
entitlement to death pension and accrued benefits, 
including 38 C.F.R. § 3.3 and 3.1000.

3.  All other contested claims procedures, as 
contained in M21-1, Part IV, Chapter 5, should be 
followed, including the issuance of notices and 
statements of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant's appeal must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appellant's appeal.  38 C.F.R. § 20.1100(b) (2006).


